Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Walleye Mart, Inc.
d/b/a Potholes General Store,

Respondent.

Docket No. C-13-970
FDA Docket No. FDA-2013-H-0806

Decision No. CR2899

Date: August 23, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Walleye Mart, Inc. d/b/a Potholes General Store
(Respondent), which alleges facts and legal authority sufficient to justify imposing
a $500 civil money penalty. Respondent did not timely answer the Complaint, nor
did Respondent request an extension of time within which to file an Answer.
Therefore, I enter a default judgment against Respondent and assess a civil money
penalty of $500.

CTP began this case by filing a copy of the Complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management and serving the
Complaint on Respondent. The Complaint alleges that Respondent unlawfully
sold a tobacco product to a minor on two separate occasions and failed to verify
that a purchaser of a tobacco product was of sufficient age, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), codified at 21 U.S.C. §§ 301 — 399d,
and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil
money penalty of $500 for these violations.

On July 10, 2013, CTP served the Complaint on Respondent by United Parcel
Service (UPS), pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent must
take one of the following three actions: pay the penalty, file an answer, or request
an extension of time within which to file an answer. CTP further stated that if
Respondent does not comply with one of the actions within 30 days, an
Administrative Law Judge (ALJ) may issue an initial decision ordering
Respondent to pay the full amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has neither filed an Answer within the time provided by regulation,
nor timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), I am required
to “assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue an initial decision and impose a civil money
penalty. Accordingly, I must determine whether the allegations in the Complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Potholes General Store, an establishment that sells
tobacco products and is located at 6897 Highway 262 Southeast, Othello,
Washington 99344. Complaint § 3.

e On July 19, 2012, an FDA-commissioned inspector observed a violation of
21 C.F.R. § Part 1140 at Potholes General Store. The inspector observed
that “a person younger than 18 years of age was able to purchase a package
of Camel Filters cigarettes . . . at approximately 10:27 AM PT.” Complaint
q 10.

e “[O]n October 4, 2012, CTP issued a Warning Letter to Potholes General
Store.” The letter informed Respondent of the violations the FDA-
commissioned inspector observed on July 19, 2012, and explained that
Respondent’s failure to correct the violations “may result in a civil money
penalty . . . or other regulatory action by the FDA.” Moreover, CTP further
explained that the Warning Letter was not intended to provide an
exhaustive list of violations and that Respondent was responsible for
complying with the law. Complaint § 10.

e The “FDA did not receive a response to the Warning Letter.” “UPS records
show that the Warning Letter was received on October 5, 2012, by
“Mckernan’.” Complaint § 11.
e On December 20, 2012, FDA-commissioned inspectors documented two
additional violations at Respondent’s establishment. First, “a person
younger than 18 years of age was able to purchase a package of Marlboro
Smooth cigarettes . . . at approximately 1:40 PM PT.” The inspector also
documented that “the minor’s identification was not verified before the sale
....” Complaint § 1.

e¢ On December 26, 2012, CTP issued a Notice of Compliance Chec
Inspection (Notice) informing Respondent that an inspection had been
conducted on December 20, 2012, and “that during the inspection a minor
entered the establishment and purchased a regulated tobacco product.” The
notice also warned Respondent that other potential violations of the federal
tobacco law may have been observed and if CTP determined that there
were additional violations of federal law, the establishment may receive
further notification from the FDA. Complaint § 2.

Taking these facts as true, I must find, pursuant to 21 C.F.R. § 17.11(a), that
Respondent is liable under the Act. The Act prohibits misbranding of a tobacco
product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold or
distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d); 21 U.S.C. § 387(a)(7)(B); 21 C.F.R. § 1140.1(b).
The regulations prohibit the sale of cigarettes or smokeless tobacco to any person
younger than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations also
require retailers to verify, by means of photo identification containing the
purchaser’s date of birth, that no purchaser of cigarettes or smokeless tobacco is
younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).

In the present case, Respondent violated 21 C.F.R. § 1140.14(a) on two separate
occasions and violated 21 C.F.R. § 1140.14(b)(1) once. First, on July 19, 2012,
Respondent unlawfully sold a regulated tobacco product to a minor.
Subsequently, on December 20, 2012, Respondent again sold a regulated tobacco
product to a minor and failed to verify, by means of photo identification, that the
purchaser was 18 years of age or older. Therefore, Respondent’s actions on two
separate occasions constitute violations of law for which a civil money penalty is
warranted.

The regulations require me to impose a civil money penalty that is either the
maximum amount provided for by law, or the amount sought in the Complaint,
whichever amount is smaller. 21 C.F.R. § 17.11(a)(1); 21 C.F.R. § 17.11(a)(2).
Respondent received a Warning Letter after the first violation and subsequently
committed an additional violation within a 24-month period. The regulations
provide that the maximum penalty for this action is $500. 21 C.F.R. § 17.2. In its
Complaint, CTP seeks a civil money penalty in the amount of $500. Because
Respondent failed to file a timely Answer or request an extension of time to file an
Answer. I impose a civil money penalty in the amount of $500.

/s/
Steven T. Kessel
Administrative Law Judge

